DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 02/28/2022 is acknowledged.
Status of Application
2.	The claims 1-20 are pending in the application. Claims 1-13 are elected for examination on merits, and claims 14-20 are withdrawn from consideration as non-elected. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 contains limitations to a “hot side” that is configured to face a heated gas environment, but the nature of this hot side, including any structural or compositional features it may comprise, is not further specified. It is therefore unclear from the claim language if the “hot side” and “cool side” of the claimed substrate are different from one another, or if these designations are merely intended use limitations, in that they are only able to be described as such when the substrate is in its intended use environment. Because of this, the metes and bounds of claim 1 and its dependent claims 2-13 are ambiguous, and the claims are indefinite under USC 112. 
	Claim 1 is further indefinite because the material coated on the cool side has a flow temperature that is only quantitatively defined by its relationship with a temperature of the heated environment. This temperature is not given, and therefore any material property related thereto is indefinite. The claim is also dependent because it is ambiguous what “slightly less” covers in relation to an environment temperature. 
	Claim 3 is further dependent because of reasons similar to those discussed above, in that the environment temperature is not fully described, and a material property related thereto is thus ambiguous. 
Claim 10 is further dependent because of reasons similar to those discussed above, in that the cool side operating temperature is not fully described, and a material property related thereto is thus ambiguous.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al (US 2017/0073277).
	Regarding claim 1, Shim et al teaches a silicon metal-containing bond layer applied to a ceramic or ceramic matrix composite substrate. The substrate has a side configured to be exposed to hot gases and an opposite side that constitutes a cool side surface according to the instant claim limitations (see paragraph 0022). The cool side coating can comprise thereon the inventive silicon metal-containing bond layer (see paragraph 0022 and Fig. 1). The silicon metal component of the bond layer constitutes a material that has a flow temperature equal to or less than the hot gas environment temperature. Each limitation of instant claim 1 is therefore met by the teachings of Shim et al, and the claim is anticipated by the prior art of record. 
	Regarding claim 2, Shim et al teaches coating a side that can be the cool side with a silicon metal bond layer (see claim 1). 
	Regarding claims 3-4, the Shim et al bond layer coating comprises particulate SiC (see claim 6). This is a material having a melting temperature greater than that of a hot gas environment. 
	Regarding claim 5, the Shim et al bond layer coating comprises particulate SiC. 
	Regarding claim 8, as shown above, Shim teaches a coating of a silicon metal material. This material is the same as that of the instant claims, and thus its flow temperature that is equal to or less than an environment temperature would be the melting temperature of the material. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 10, as shown above, Shim teaches a coating of a silicon metal material. This material is the same as that of the instant claims, and thus its flow temperature that is equal to or less than an environment temperature would be greater than a maximum exposure temperature at the cool side. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	 Regarding claim 12, the claim contains only further limitations to the environment in which the claimed article is used. These limitations do not hold patentable weight in defining the claimed product, because they are not a drawn to a compositional or structural feature of said product. As such, each patentably weighted limitation of instant claim 12 is met by the teachings of Shim et al, and the claim is also anticipated by the prior art of record. 
	Regarding claim 13, Shim teaches that the inventive coated substrate can be an airfoil of a turbine engine (see paragraphs 0003 and 0019). 
8.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carper et al (US 7090894).
	Regarding claims 1 and 9, Carper et al teaches a ceramic substrate coated with a protective system, said system comprising a silica glass-containing bond coat layer (see claims 1 and 5). This glass bond coat is a material comprising silica and meeting each limitation of the instant claims 1 and 9, and it thus constitutes a material having a flow temperature equal to or less than the temperature of a heating gas environment. The limitations to the use environment do not impart any particular quantified temperature for the flow temperature of the material, and the equivalent layer material by Carper is therefore considered to be equivalent to that of the instant claim 1.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	The claim limitation that the substrate has a cool side and a side configured to face a hot gas environment is an intended use limitation, and it does not impart any particular structural limitations on the substrate. As such, any side of a given substrate can be considered to be a cool side or a hot side, and the patentably weighted limitations of claim 1 are therefore drawn to a substrate upon one side of which is coated a material according to said claim. The Carper et al coated substrate meets said patentably weighted limitations, and therefore anticipates claim 1. The Carper glass coating is compositionally equivalent to the limitations of instant claim 9, and thus a glass transition temperature of bond coat would inherently also be the same, and constitute a flow temperature equal to or less than a gas environment temperature. Claim 9 is therefore also anticipated and rejected under USC 102.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shim et al (US 2017/0073277).
	Regarding claim 11, Shim teaches that the inventive substrate coating further comprises an environmental barrier coating on the hot gas exposed side (see claim 13). As discussed above, the Shim coatings can be on either the hot side or cool side of the inventive substrate. Thus, routine optimization and experimentation with Shim would lead to an embodiment having the environmental barrier coating on the hot side and the cool side. In this embodiment, the silicon metal-containing bond layer would be on the cool side, and the EBC would be on the hot gas exposure side, and therefore each limitation of instant claim 11 is met by the teachings of the prior art of record. 
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW16 May 2022